Citation Nr: 1035577	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for history of 
pneumonia, emphysema, stats post thoracentesis, right thoracotomy 
with decortication, and placement of chest tubes, rated at zero 
percent. 

2.  Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served in active duty from March 1987 to January 2003 
and he has an additional 7 years and 1 day of unverified prior 
service.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the RO that granted 
service connection for history of pneumonia, emphysema, stats 
post thoracentesis, right thoracotomy with decortication, and 
placement of chest tubes, rated at zero percent, and denied 
service connection for bilateral hearing loss, residuals of 
broken ribs, substance abuse, perianal condyloma and anal 
fissure, and carpal tunnel syndrome of the right upper extremity.  
The Veteran only timely appealed the issues listed on the title 
page and entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.  

The Veteran presented testimony at a Travel Board hearing before 
the undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing is associated with the Veteran's claims folder. 

In April 2010, service connection for carpal tunnel syndrome of 
the right upper extremity was granted and a 10 percent rating was 
assigned from July 6, 2006.  Thus, this issue is no longer before 
the Board for appellate review. 

The issue of entitlement to an increased initial rating for 
history of pneumonia, emphysema, stats post thoracentesis, right 
thoracotomy with decortication, and placement of chest tubes, 
rated at zero percent, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence establishes that the Veteran does not have a 
current bilateral hearing loss disability for VA compensation 
purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss may not 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in September 
2006, prior to the initial adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection, as well 
as what information and evidence must be provided by the Veteran 
and what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence in 
support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective dates in the September 2006. 

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of his 
claim.  Thus, there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  Therefore, the Board finds 
the duty to notify provisions of the VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  There is no identified relevant 
evidence that has not been accounted for.  In November 2006, the 
Veteran stated that he had no additional evidence to submit.  The 
Veteran stated at the hearing before the Board in March 2009 that 
he has not undergone any audiometric evaluations.  A VA 
examination was performed in February 2010 in order to obtain 
medical evidence as to the nature and etiology of the claimed 
hearing loss.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 



Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if a disease of the nervous system such as sensorineural hearing 
loss became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he incurred hearing loss due to acoustic 
trauma in service.  He reported that an audiometric evaluation 
upon discharge showed that he had hearing loss but there was no 
follow up.  See the April 2007 statement from the Veteran's 
representative.  At the hearing before the Board in March 2009, 
the Veteran stated that he incurred hearing loss due to exposure 
to noise while serving aboard a ship.  

Having reviewed the evidence pertaining to the Veteran's hearing 
loss, the Board finds that service connection is not warranted.  
As discussed above, impaired hearing will be considered to be a 
disability for VA purposes when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 

In this case, on the authorized audiological evaluation in 
February 2010, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
5
5
15
20
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right and left ears.  As such, the Veteran's 
bilateral hearing loss does not meet the requirements for a 
hearing loss disability pursuant to 38 C.F.R. § 3.385 and the 
Veteran does not have a hearing loss disability for which service 
connection may be considered.

The grant of service connection requires competent evidence to 
establish a diagnosis of the claimed disability.  Moreover, VA 
regulations require that hearing loss be reported at a certain 
level before it will be considered a disability.  In this case, 
the most recent evidence demonstrates that the Veteran does not 
have a bilateral hearing loss disability.  In the absence of 
proof of a present disability, there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the claim for service connection for bilateral 
hearing loss is denied.  The preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
not warranted and the appeal is denied.  


REMAND

Review of the record shows that the Veteran was afforded a VA 
respiratory examination in February 2010 to obtain medical 
evidence as to the current severity of the service-connected 
history of pneumonia, emphysema, stats post thoracentesis, right 
thoracotomy with decortication, and placement of chest tubes.  
The February 2010 VA examination report indicates that pulmonary 
function tests were conducted.  The examiner indicated that the 
results were normal.  However, a report of the pulmonary function 
test results is not associated with the claims folder.  

Interstitial lung disease and restrictive lung disease are rated 
under the General Rating Formula for Interstitial Lung Disease 
and chronic bronchitis is rated under Diagnostic Code 6600.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833, 6840 to 6847, 
6660 (2009).  This rating criteria requires Pulmonary Functions 
tests with findings of Forced Expiratory Volume (FEV), Forced 
Expiratory Volume in one second as a percentage of Forced Vital 
Capacity (FEV-1/FVC ), and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)).  

In the present case, the February 2010 report of the pulmonary 
function test findings, reported as FEV and FEV-1/FVC, is 
necessary to rate the service-connected disability.  Thus, the RO 
should make attempts to obtain the February 2010 pulmonary 
function test results.  VA has a duty to seek this relevant 
evidence.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action 
to obtain the report of the pulmonary 
function test (as reported in FEV and FEV-
1/FVC) that was conducted in conjunction 
with the February 2010 VA examination and 
associated those test results with the 
claims folder. 

2.  Readjudicate the issue remaining on 
appeal in light of all the evidence of 
record.  If any benefit sought on appeal is 
not granted, a Supplemental Statement of 
the Case should be furnished to the Veteran 
and his representative.  They should be 
afforded a reasonable opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


